DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/8/2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/8/2020, 5/27/2020, 7/9/2020, 11/2/2020, 12/2/2020 & 12/22/2020 was filed after the date of the Request for Continued Examination filed on 5/8/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
The application has been amended as follows: see Examiner’s Amendment in the Notice of Allowance mailed 3/5/2020, incorporated herein by reference.

Allowable Subject Matter
Claims 43-50 remain allowed.
The following is a statement of reasons for the indication of allowable subject matter:  see Reasons for Allowance in the Notice of Allowance mailed 3/5/2020, incorporated herein by reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611